OXBERGER, Chief Judge,
(concurring in part and dissenting in part).
I concur with the majority that the superintendent had established the need to reduce staff. I disagree with the majority’s statement:
No evidence was presented that a teacher with less seniority or on temporary or emergency certification could have been laid off.
The superintendent testified as follows:
Q. And before sending Mr. Leu his termination notice did you determine how many employees were in the district with two years or less of seniority in Newton? A. We are aware of that. We were aware that we have some teachers with two years or less seniority.
Q. Did you give them notice first? A. No.
Q. And I assume you didn’t consider doing that in lieu of — pardon the word— instead of giving Mr. Leu’s notice? A. There was no reason to. It would not have had any effect on the problem we were attempting to resolve.
Q. So you did not? A. No.
The contract provides:
A. Reduction through layoff procedures shall be accomplished through the following categories in the numerical order listed:
1. Attrition.
2. Employees with emergency or temporary certification.
3. Employees with two (2) or less years of seniority....
4. Employees with two (2) or more years of seniority....
The parties are bound by the terms of the contract. Ar-We-Va Community School Dist. v. Long, 292 N.W.2d 402 (Iowa 1980). I would remand to the trial court for a hearing on the issue of the applicability of Article VII, A 3 of the Agreement, on both Donald Leu’s and Gregory Wesson’s cases.